Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 1 – 2 recite “wherein a phase tracking reference signal (PT-RS) or a channel status information-reference signal (CSI-RS) is transmitted together on the PSSCH”. It is unclear how a PT-RS “or” a CSI-RS is transmitted together on the PSSCH.
Claim 4 recites the limitation "the PT-RS" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the claim dependency to claim 3.
Claim 8, lines 1 – 2, recite “wherein a phase tracking reference signal (PT-RS) or a channel status information-reference signal (CSI-RS) is transmitted together on the PSSCH”. It is unclear how a PT-RS “or” a CSI-RS is transmitted together on the PSSCH.
Claim 9 recites the limitation "the PT-RS" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the claim dependency to claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Paragraph 33 of the specification describes “a non-volatile computer-readable storage medium storing at least one computer program including instructions” and paragraph 169 describes “computer-readable storage media”. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or can be broadly interpreted as covering both non-transitory and transitory medium. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.  
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 8 and 10 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0067290 A1).
Regarding claim 1, Chen teaches an operation method for a user equipment (UE) (Fig. 1: UE 102) in a wireless communication system (100), the method comprising: transmitting a 1st stage Sidelink Control Channel (SCI) on a physical sidelink control channel (PSCCH) (paragraph 37: The PSCCH 310 can carry a 1st-stage SCI 311); and transmitting a 2nd stage SCI on a physical sidelink shared channel (PSSCH) (paragraph 37: the PSSCH 320 can carry a 2nd-stage SCI 321), wherein the number of symbols for transmission of the 2nd stage SCI is determined based on the number of resource elements (REs) related to the 2nd stage SCI (paragraphs 61 and 73: The available REs for 2nd SCI mapping can be defined as the REs confined within the associated time/frequency region (e.g., data channel region)…), wherein the number of REs related to the 2nd stage SCI is obtained based on excluding the number of REs related to the PSCCH from a number of REs related to the PSSCH (paragraphs 74: For example, the remaining REs of the same symbols excluding 1st SCI and 1st SCI DMRS can be used for 2nd SCI RE mapping).
Regarding claims 2 and 7, Chen teaches the method of claim 1, wherein the number of REs related to the 2nd stage SCI is related to an upper limit of the number of symbols for transmission of the 2nd stage SCI (paragraph 72: The RE mapping order can be starting from the lowest subcarrier (or the lowest X-th subcarrier or the first subcarrier of the lowest N-th RBs) to the highest subcarrier (or the highest Y-th subcarrier or the last subcarrier of the highest M-th RB. Also described in paragraph 56).
Regarding claims 3 and 8, Chen teaches the method of claim 2, wherein a phase tracking reference signal (PT-RS) or a channel status information-reference signal (CSI-RS) is transmitted together on the PSSCH (paragraph 68: The presence of CSI-RS can be indicated in an SCI (e.g., the 1st SCI of the two-stage SCI). For phase tracking reference signal (PTRS), a configuration of time/frequency location within associated SL control/data channels can be (pre-)configured per resource pool/bandwidth part/subchannel/carrier/cast type (unicast/groupcast/broadcast)).
Regarding claims 5 and 10, Chen teaches method of claim 3, wherein REs related to the CSI-RS is excluded from the number of REs related to the PSSCH in calculating an upper limit of the number of REs related to the 2nd stage SCI (paragraph 73: excluding the following one or multiple REs such as…CSI-RS).
Regarding claim 6, Chen teaches the same limitations described above in the rejection of claim 1. Chen further teaches user equipment (UE) (Fig. 1: UE 102; Fig. 10: 1000) in a wireless communication system (100), comprising: at least one processor (1010); and at least one computer memory (1020) operably coupled to the at least one processor (see Fig. 10) and storing instructions that, when executed, cause the at least one processor to perform operations (paragraph 86: the processing circuitry 1010 can include circuitry configured to perform the functions and processes described herein in combination with software or without software).
Regarding claim 11, Chen teaches the UE of claim 6, wherein the UE (Fig. 1: UE 102) communicates with at least one of another UE (103) or a base station or network (101).
Regarding claim 12, Chen teaches the same limitations described above in the rejection of claims 1 and 6. 
Regarding claim 13, Chen teaches the same limitations described above in the rejection of claims 1 and 6. Chen further teaches a non-volatile computer-readable storage medium storing at least one computer program including instructions (paragraph 91: computer program may be accessible from a computer-readable medium providing program instructions ). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0067290 A1) in view of Shin et al. (US 2021/0099265 A1).
Regarding claims 4 and 9, Chen teaches the method of claim 2, but fails to explicitly disclose wherein REs related to the PT-RS are not excluded from the number of REs related to the PSSCH in calculating the number of REs related to the 2nd stage SCI.
However, Shin teaches wherein REs related to the PT-RS are not excluded from the number of REs related to the PSSCH in calculating the number of REs related to the 2nd stage SCI (paragraph 147: PTRS resource element offset information (resourceElementOffset) may be configured to configure the position at which PTRS is transmitted. For example, in [Table 7], a reference RE location (k.sub.ref.sup.RE) at which PTRS is transmitted. Also described in paragraphs 139-140 and 145).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Shin, for the purpose of tracking phase and suppressing phase noise to provide higher quality signal transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Roth et al. (US 2020/0404624 A1) Transport Block Size (TBS) Determination For NR-V2X Sidelink With PSCCH Signaling For Multi Transmission Time Interval (TTI) Transmissions; paragraphs 20, 21 and 34.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462